Citation Nr: 1501822	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  11-31 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating greater than 20 percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to an increased rating greater than 30 percent for a right knee condition to include chondromalacia of the right patella with torn medial meniscus repair and osteomalacia.

3.  Entitlement to an increased rating greater than 10 percent for a left knee condition to include left knee strain with degenerative joint disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1984 to June 1987, August 1989 to August 1990, and January 1991 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the claims on appeal.

The Veteran had a hearing before the undersigned Veterans Law Judge in October 2014.  A transcript of that proceeding has been associated with the claims file.

The Board has reviewed the Veteran's Virtual VA and VBMS electronic claims file to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds a remand necessary to conduct a new VA examination and associate additional VA treatment records with the claims file.  During the October 2014 travel board hearing, the Veteran and her spouse testified that her spine, right knee, and left knee service-connected conditions had worsened since the Veteran's last VA examination in November 2009.  The Veteran's September 2014 appellate brief also stressed this fact, and requested a new VA examination.  Further, the appellate brief noted that the Veteran has moved to Fort Worth and has been receiving treatment through the North Texas Veterans' Health Administration since September 2011.  On remand, the AOJ should ensure that all outstanding VA treatment records are obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Associate all outstanding VA clinical records, in particular those from the North Texas Veterans' Health Administration from September 2011 to present.

2.  After the above evidence is obtained, schedule the Veteran for an appropriate VA examination in order to determine the current severity of her service-connected spine, left knee, and right knee conditions.  The complete claims file must be provided to the examiner for review in conjunction with the examination, and the examiner should note that it has been reviewed.  Based on the Veteran's reports and the results of examination, the VA examination report should include the criteria necessary to rate the disabilities on appeal.

3.  After the above is complete, readjudicate the Veteran's claims.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and her representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




